— Judgment (denominated an order), Supreme Court, Bronx County (Howard Goldfluss, J.), entered September 30, 1987, which dismissed relator’s application for a writ of habeas corpus, remanded relator to the custody of the Warden, Rikers Island House of Detention and Prisons, and which judgment did not disturb bail previously set by Justice Hecht on April 1, 1987, unanimously modified, on the law, on the facts and in the exercise of discretion only to the extent of reducing bail to $7,500 and otherwise affirmed, without costs.
On review of the entire record and with due consideration of the several factors provided in CPL 510.30 (2) (a), the facts and circumstances of the case, relator’s age, family situation and community ties, his school record, the absence of any prior arrests or criminal involvement and the numerous letters submitted with reference to his character, in our view, bail in the amount of $7,500 is sufficient to ensure relator’s attendance in court upon the trial. Accordingly, we modify the order only to the extent of reducing the bail to be furnished, security bond or cash. Concur — Kupferman, J. P., Ross, Carro, Kassal and Ellerin, JJ.